                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :      Crim. No. 19-0356
                                             :
ANDREW M. BERKOWITZ                          :
                                             :

                                        ORDER

      AND NOW, this 14th day of February, 2020, it is hereby ORDERED that the Government

shall RESPOND to Defendant’s Motion for Bail (Doc. No. 53) no later than February 21, 2020.


                                                        AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
                                                        Paul S. Diamond, J.
